Citation Nr: 0024154	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99 - 18 189A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of head 
and neck injuries. 

Service connection for residuals of a shoulder injury. 


REPRESENTATION

Appellant represented by:	Barbara S. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1955 to March 1959.

2.	On September 1, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran died on 
March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000);  38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See  38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).






ORDER

The appeal is dismissed.




		
      F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 


